 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE MACIEL and ELVIS BONILLA, on               No. 1:17-cv-00902-DAD-SKO
      behalf of themselves, and all others
12    similarly situated, and as “aggrieved
      employees” on behalf of other “aggrieved        ORDER GRANTING THE PARTIES’
13    employees” under the Labor Code Private         STIPULATED REQUEST
      Attorney General Act of 2004,
14                                                    ORDER MODIFYING SCHEDULING
                        Plaintiffs,                   ORDER
15
             v.                                       (Doc. 48)
16
      BAR 20 DAIRY, LLC, a California limited
17    liability company,
18                      Defendant.
19

20
21          On March 15, 2019, following the denial of the parties’ motion for preliminary approval of

22   class settlement, the Court entered a scheduling order in this case. (Doc. 41; see Doc. 34.) On

23   December 17, 2019, the Court granted the parties’ first stipulation to modify the scheduling order

24   and enlarged the deadlines by approximately 75 days, as the parties were attempting to finalize

25   amended settlement documents. (Doc. 49.) The parties now seek to modify the scheduling order

26   a second time because the parties are continuing to finalize the amended settlement documents and

27   need more time to complete them. (See Doc. 51 at 3.)

28
 1            Upon review of the parties’ stipulation, (Doc. 51), for good cause shown, the Court

 2   GRANTS the parties’ request and will enlarge the deadlines as set forth below.

 3            It is ORDERED that the scheduling order is hereby MODIFIED as follows:

 4            1.      The deadline for filing the motion for class certification is continued from February

 5                    26, 2020, to April 27, 2020.

 6            2.      The deadline for filing any opposition to the motion for class certification is

 7                    continued from April 15, 2020, to June 15, 2020.

 8            3.      The deadline for any reply brief in support of the motion for class certification is

 9                    continued from May 1, 2020, to July 1, 2020.

10            4.      The motion for class certification shall be heard on August 4, 2020, at 9:30 a.m.,

11                    in Courtroom 5 before the Honorable Dale A. Drozd, United States District Judge.

12            5.      The status conference to set further scheduling dates is continued from August 4,

13                    2020, to October 1, 2020, at 9:30 a.m. in Courtroom 7 before United States

14                    Magistrate Judge Sheila K. Oberto. Telephonic appearances are approved; all

15                    parties appearing telephonically shall call (888) 557-8511, access code

16                    6208204# at the date and time for the conference. By no later than September 24,

17                    2020, the parties shall file and email to skoorders@caed.uscourts.gov in MS

18                    Word format a report providing (a) dates agreed to by all counsel for all

19                    remaining deadlines and (b) an updated status of the case.

20
     IT IS SO ORDERED.
21

22   Dated:        February 14, 2020                               /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
